ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 13, 1966 (192 So.2d 796) reversing the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 5, 1967 (200 So.2d 797) and mandate dated July 27, 1967, now lodged in this court, quashed this court’s judgment of reversal;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on January 9, 1967 is withdrawn, the opinion and judgment of this court filed December 13, 1966 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the trial court appealed from in this cause is affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).